Citation Nr: 0314725	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a right eye disability, as a result of Department of 
Veterans Affairs medical treatment.

2.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound to the anterior aspect of the left 
leg, with herniation of Muscle Group XII.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic venous insufficiency of the left leg, for the period 
prior to June 10, 1998.  

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic venous insufficiency of the left leg, for the period 
from June 10, 1998 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1995, January 1996, and 
July 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the benefits sought on appeal.  

In April 1997, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the record.

The Board notes that in April 2003, the Board sent the 
veteran a letter informing him that new evidence had been 
obtained in his case.  The letter identifies the new evidence 
as:  1) VA medical records from the VA medical center (VAMC) 
in New Orleans, Louisiana, and; 2) "VAMC clinical records 
from the Tulane Medical Center dated from 1994 to the 
present."  The statement regarding records from the Tulane 
Medical Center is incorrect.  The Board has not received any 
medical records from the Tulane Medical Center.  In fact, in 
January 1998, and July 2002, the veteran was requested to 
complete an authorization form so the RO could obtain medical 
records from the Tulane Medical Center.  However, he failed 
to respond to both of those requests.  


REMAND

This matter arises out of the veteran's contentions that his 
service-connected shell fragment wound to the left leg 
disability, and his chronic venous insufficiency disability, 
should be assigned higher disability ratings.  The veteran 
also maintains that he lost vision in his right eye as a 
result of VA medical treatment in 1994.  This appeal was 
previously before the Board, and remanded in December 1997 
for further development.  Although the requested development 
was completed, recent changes in VA law require that this 
matter be remanded to the RO for additional action prior to 
proceeding with appellate disposition.

On November 9, 2000, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was enacted, 
which is presently codified in part at  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate a claim for benefits.  The VCAA 
also codified VA's duty to assist in 38 U.S.C.A. § 5103A,  
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted and made effective November 9, 2000, for 
the most part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  

In the present case, it does not appear that the veteran was 
notified of the VCAA, including what information is needed to 
substantiate his claims, which portion of that evidence he 
should provide, and which portion VA will attempt to obtain 
on his behalf.  As such, the RO should provide the veteran 
with complete VCAA notice, as required by 38 U.S.C.A. § 5103, 
and assist the veteran as necessary, pursuant to 38 U.S.C.A. 
§ 5103A.  

In addition to the foregoing, in July 2002, the Board 
directly requested additional evidence in this case, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
response to that request, the Board received additional VA 
medical records in October 2002, from the VAMC in New 
Orleans, Louisiana.  The veteran was notified by letter dated 
in April 2003, of the newly obtained evidence, and he was 
provided a copy of the new evidence.  The letter informed the 
veteran that he had 60 days to respond to that letter, and if 
he did not respond, the Board would proceed with review of 
his case.  In May 2003, the Board received a response from 
the veteran in which he indicated that he was submitting 
additional evidence, and that he would like the Board to 
immediately proceed with adjudication of his appeal.  

Despite the foregoing, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated 38 C.F.R. § 19.9(a)(2) (2002), to the 
extent that the regulation permitted the Board to consider 
any additional evidence without having to remand the case to 
the RO for initial consideration, and without having to 
obtain the appellant's waiver of RO consideration.  Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003).  In light of the Federal Circuit Court's decision, the 
case must be remanded to the RO to consider the evidence 
obtained by the Board in the first instance, along with any 
other new evidence submitted by the veteran, and to issue a 
supplemental statement of the case (SSOC).  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims.  The RO should 
also conduct any additional development 
of this case that is deemed necessary.

2.  After all required notification and 
development has been completed, the RO 
should again review each issue currently 
on appeal, on the basis of any additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


 

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




